            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 1 of 8


     David J. McGlothlin, Esq. (SBN: 026059)
 1   david@westcoastlitigation.com
 2   HYDE & SWIGART
     2633 E. Indian School Road, Suite 460
 3   Phoenix, AZ 85016
     Telephone: (602) 265-3332
 4   Facsimile: (602) 230-4482
 5
     Ryan L. McBride, Esq. (SBN: 032001)
 6   ryan@kazlg.com
     KAZEROUNI LAW GROUP, APC
 7   2633 E. Indian School Road, Suite 460
 8   Phoenix, AZ 85016
     Telephone: (800) 400-6808
 9   Facsimile: (800) 520-5523
10
     Attorneys for Plaintiff
11
12
                                   UNITED STATES DISTRICT COURT
13                                     DISTRICT OF ARIZONA
14
15     Savina Gomez Lopez,                                   Case No:

16                             Plaintiff,                    Complaint For Damages For
17     v.                                                    Violations of the Fair Debt
                                                             Collection Practices Act and the
18     Thunderbird Collection Specialists,                   Arizona Consumer Fraud Act
19     Inc. and Bellridge Apartments,
                                                             Jury Trial Demanded
20                             Defendants.
21
22
                                            INTRODUCTION
23
            Plaintiff, SAVINA GOMEZ LOPEZ (“Plaintiff”), alleges the following upon
24   information and belief based upon personal knowledge:
25                                     NATURE OF THE CASE
26          1.      The United States Congress has found abundant evidence of the use of
27   abusive, deceptive, and unfair debt collection practices by many debt collectors,
28   and has determined that abusive debt collection practices contribute to the number

      ______________________________________________________________________________________________________
                                                     - 1 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 2 of 8



 1   of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
 2   of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
 3   U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate abusive debt collection
 4   practices by debt collectors, to ensure that those debt collectors who refrain from

 5   using abusive debt collection practices are not competitively disadvantaged, and to

 6   promote consistent State action to protect consumers against debt collection abuses.
            2.      The Arizona legislature has also enacted the Arizona Consumer Fraud
 7
     Act (“ACFA”), which governs consumer transactions to “root out and eliminate
 8
     ‘unlawful practices’ in merchant-consumer transactions.” People ex rel. Babbitt v.
 9
     Green Acres Trust, 127 Ariz. 160, 164, 618 P.2d 1086, 1090 (Ct. App. 1980);
10
     A.R.S. §44-1522.
11
            3.      Plaintiff brings this action seeking damages and any other available
12
     legal or equitable remedies resulting from the illegal actions of THUNDERBIRD
13
     COLLECTION SPECIALISTS, INC. (“TCS”) and BELLRIDGE APARTMENTS
14   (“Bellridge”) (or jointly as “Defendants”), in negligently, knowingly, and/or
15   willfully collecting an amount not authorized by agreement or by law in violation
16   of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and
17   the ACFA.
18          4.      While many violations are described below with specificity, this
19   Complaint alleges violations of the statute cited in its entirety.
20          5.      Unless otherwise stated, all the conduct engaged in by Defendants took
21   place in Arizona.
22          6.      Any violations by Defendants were knowing, willful, and intentional,
23   and Defendants did not maintain procedures reasonably adapted to avoid any such

24   violation.
            7.      Unless otherwise indicated, the use of Defendants’ name in this
25
     Complaint includes all agents, employees, officers, members, directors, heirs,
26
     successors, assigns, principals, trustees, sureties, subrogees, representatives, and
27
     insurers of Defendants.
28

      ______________________________________________________________________________________________________
                                                     - 2 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 3 of 8



 1                                    JURISDICTION & VENUE
 2          8.       Venue is proper because Plaintiffs resides within the City of Phoenix,
 3   County of Maricopa, and the State of Arizona.

 4          9.            Venue is also proper because Defendants are businesses that

 5   regularly engage in business within this Judicial District and the conduct giving rise
     to Plaintiff’s claims occurred within this Judicial District.
 6
                                                  PARTIES
 7
            10.     Plaintiff is a natural person residing in State of Arizona, and is a
 8
     “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3) and a “person” as
 9
     defined in A.R.S. § 44-1521(6).
10
            11.     At all relevant times herein, TCS, was a debt collection agency
11
     engaged, by use of the mails and telephone, in the business of collecting a debt
12
     from Plaintiff which qualifies as a “debt,” as defined by 15 U.S.C. §1692a(5).
13          12.     TCS regularly attempts to collect debts alleged to be due another, and
14   therefore is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).
15          13.     Bellridge is an apartment complex that regularly rents apartments to
16   consumers.
17          14.     This case involves money, property or their equivalent, due or owing
18   or alleged to be due or owing from a natural person by reason of a consumer credit
19   transaction. As such, this action arises out of a “consumer debt” and “consumer
20   credit” and a “debt” as those terms are defined by 15 U.S.C. §1692a(5).
21                                   FACTUAL ALLEGATIONS
22          15.     Sometime before March 20, 2018 Plaintiff allegedly incurred certain

23   financial obligations to Bellridge.
            16.     These alleged financial obligations were money, property, or their
24
     equivalent, for personal, family and/or household purposes, which is due or owing,
25
     or alleged to be due or owing, from a natural person to another person and were
26
     therefore “debt[s]” as that term is defined by 15 U.S.C. §1692a(5).
27
28

      ______________________________________________________________________________________________________
                                                     - 3 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 4 of 8



 1          17.      Plaintiff’s financial obligations also constitute a “sale” as defined by
 2   A.R.S. § 44-1521(7).
 3          18.      Sometime thereafter, Plaintiff allegedly fell behind in the payments

 4   allegedly owed on the alleged debt. Plaintiff disputes the validity of Plaintiff’s

 5   alleged debt.
            19.      Subsequently, but sometime prior to March 20, 2018, the alleged debt
 6
     was assigned, placed, or otherwise transferred, to TCS for collection.
 7
            20.      On or about March 20, 2018, TCS sent a collection letter to Plaintiff
 8
     indicating that the principal balance owed to Defendants was $2,757.55.
 9
            21.      The March 20, 2018 letter included a copy of the “charges” in a ledger
10
     which Plaintiff allegedly owed.
11
            22.      Within the ledger provided by Defendants, Defendants indicate
12
     Plaintiff owed money to Defendants for the following: failure to return apartment
13   keys, painting and patching, carpet cleaning, and failure to give 30 days notice
14   before moving out of the apartment.
15          23.      Upon moving out of Bellridge, Plaintiff returned her apartment keys to
16   a mailbox located outside of the front office door. This was a common practice for
17   Bellridge to accept payments and other items from residents that needed to be given
18   to Bellridge.
19          24.      Upon moving out of Bellridge, Plaintiff cleaned the apartment to the
20   standards of what Bellridge required before renting the apartment to a new resident.
21   Plaintiff knows this because Plaintiff was employed by Bellridge to clean the
22   apartments after residents moved out to prepare the apartments for new residents.

23          25.      Therefore, Defendants claims that the apartment needed any sort of
     carpet cleaing, painting, patching, or other cleaning is completely false.
24
            26.      In regards to the move-out notice, Plaintiff provided the Bellridge with
25
     notice that Plaintiff would be moving out well in advance of the 30 days required
26
     by Plaintiff’s lease.
27
28

      ______________________________________________________________________________________________________
                                                     - 4 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 5 of 8



 1          27.     In fact, Bellridge provided Plaintiff with a form titled “Prospective
 2   Resident Rental Verification Form.” The “Prospective Resident Rental Verification
 3   Form” states that Plaintiff gave the required 30-day notice to move out of Bellridge.

 4   The form was signed by an employee of Bellridge named Edwin Camacho.

 5          28.     Bellridge has been attempting to collect thousands of dollars on these
     false allegations regarding Plaintiff’s move-out from Bellridge.
 6
            29.     As a result of Bellridge’s actions, Bellridge has made multiple
 7
     misrepresentations and participated in acts of deception in violation of A.R.S. § 44-
 8
     1522(A).
 9
            30.     When Plaintiff received the March 20, 2018 letter from Defendants,
10
     Plaintiff immediately disputed the amounts with Defendants.
11
            31.     After months of not receiving any truthful responses from Defendants,
12
     Plaintiff sent a letter, through her attorney, to TCS listing out all of the reasons why
13   all of the alleged charges Defendants were attempting to collect were inaccurate.
14          32.     Instead of fixing the problem, TCS responded through its
15   representative, Brian Marshall, indicating that all charges were correct and the
16   “balance is due.”
17          33.     Despite being put on notice of the problems with the debt they were
18   collecting, Defendants continued to attempt to collect from Plaintiff by sending
19   collection letters on January 16, 2019 and April 10, 2019.
20          34.     By attempting to collect amounts not owed by Plaintiff, TCS engaged
21   in conduct the natural consequence of which was to harass, oppress, or abuse a
22   person in connection with the collection of a debt. Consequently, TCS violated 15

23   U.S.C. § 1692d.

24          24.     By attempting to collect amounts not owed by Plaintiff, TCS sent
     false, deceptive, or misleading representation regarding the amount owed on the
25
     alleged debt, in violation of 15 U.S.C. § 1692d.
26
27
28

      ______________________________________________________________________________________________________
                                                     - 5 of 8 -
              Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 6 of 8



 1            25.   By attempting to collect amounts not owed by Plaintiff, TCS falsely
 2   represented the amount owed on the debt in violation of 15 U.S.C. §§ 1692e,
 3   1692e(2), and 1692e(10).
 4            26.   Since TCS was unauthorized to charge these amounts, it violated 15

 5   U.S.C. § 1692e(5), attempted to collect debt when it was not legally authorized to

 6   do so.
              27.   Defendants’ conduct violated ACFA §§ 44-1522(A) because they
 7
     constituted deceptive and misleading practices and deceived Plaintiff implying that
 8
     they were legally authorized to collect these amounts from Plaintiff.
 9
              28.   By attempting to collect amounts not owed by Plaintiff, TCS falsely
10
     represented the amount owed on the debt, thereby violating 15 U.S.C. §§ 1692f and
11
     1692f(1), and engaging in unfair and deceptive practices.
12
              29.   As a result of Defendants’ conduct set forth above, Plaintiffs suffered
13
     economic damages in a form of paid interest charges and non-economic damages in
14   the form of mental anguish and emotional distress type damages, which manifested
15   in symptoms including but not limited to frustration, anxiety, loss of sleep,
16   embarrassment, and shame.
17                                               COUNT I:
18    VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
19                                          U.S.C §1692 et seq.
20                                             (Against TCS)
21            30.   Plaintiff hereby incorporates the preceding paragraphs as if set forth in
22   full.
23            31.   The foregoing acts and omissions constitute numerous and multiple

24   violations of the FDCPA, including but not limited to each and every one of the
     above-cited provisions of the FDCPA, 15 U.S.C. §1692 et seq.
25
              32.   As a result of each and every violation of the FDCPA, Plaintiffs are
26
     entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory
27
     damages in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
28

      ______________________________________________________________________________________________________
                                                     - 6 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 7 of 8



 1   and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
 2   TCS.
 3                                               COUNT II
 4          ARIZONA CONSUMER FRAUD ACT (“ACFA”), § 44-1522 et seq.

 5                                      (Against All Defendants)

 6          33.      Plaintiff repeats, re-alleges, and incorporates by reference, all other
     paragraphs.
 7
            34.      The foregoing acts and omissions constitute numerous and multiple
 8
     violations of the ACFA, including but not limited to each and every one of the
 9
     above-cited provisions of the ACFA, §§44-1522 et seq.
10
            35.      Defendants knew or should have known that sending misleading and
11
     deceptive correspondence and attempting to collect incorrect amounts from Plaintiff
12
     constituted deceptive practices with intent to abusively extort payments from
13
     Plaintiff.
14          36.      Defendants’ actions, omissions, communications would have mislead
15   the least sophisticated consumer or any person of average intelligence.
16          37.      As a result of Defendants’ violations of the ACFA, Plaintiffs suffered
17   damages in an amount to be proven at trial for actual damages, and attorney’s fees
18   and costs from Defendant pursuant to Arizona Code Ann. § 44-1522 et seq.
19                                      PRAYER FOR RELIEF
20          Wherefore, Plaintiffs respectfully request the Court grant Plaintiffs the
21   following relief against Defendants:
22                                               COUNT I:
23      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

24
                  1. An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
25
                  2. An award of statutory damages up to $1,000.00, pursuant to 15 U.S.C.
26
                     § 1692k;
27
                  3. For reasonable attorneys’ fees and costs of suit;
28

      ______________________________________________________________________________________________________
                                                     - 7 of 8 -
            Case 2:19-cv-02640-GMS Document 1 Filed 04/24/19 Page 8 of 8



 1                4. For such further relief as this Court deems necessary, just, and proper.
 2
 3                                               COUNT II
 4                     ARIZONA CONSUMER FRAUD ACT (“ACFA”)

 5                1. An award of actual damages;
                  2. An award of punitive damages;
 6
                  3. For reasonable attorneys’ fees and costs of suit;
 7
                  4. For such further relief as this Court deems necessary, just, and proper.
 8
                                            TRIAL BY JURY
 9
            38.       Pursuant to the seventh amendment to the Constitution of the United
10
     States of America, Plaintiffs are entitled to, and demands, a trial by jury.
11
12
                                                              Respectfully submitted,
13
14
                                                         KAZEROUNI LAW GROUP
15
16
     Date: April 24, 2019                                         By: /s/ Ryan L. McBride
17                                                                Ryan L. McBride, Esq.
18                                                                Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28

      ______________________________________________________________________________________________________
                                                     - 8 of 8 -
